Exhibit 10.1

 

AMENDMENT NO. 3 TO AMENDED AND RESTATED
REVOLVING CREDIT AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 3 (this “Amendment”), dated as of March 1, 2016, to the
Credit Agreement (as defined below) is entered into by and among the Lenders
signatory hereto, PNC BANK, NATIONAL ASSOCIATION, in its capacity as agent for
the Lenders (in such capacity, the “Agent”), EMERGE ENERGY SERVICES LP, a
Delaware limited partnership (the “Parent Guarantor”), and each of the
undersigned Borrowers.  Terms used herein without definition shall have the
meanings ascribed to them in the Credit Agreement defined below.

 

RECITALS

 

A.                                    The Lenders, Agent, Parent Guarantor and
Borrowers have previously entered into that certain Amended and Restated
Revolving Credit and Security Agreement, dated as of June 27, 2014, as amended
by Amendment No. 1, dated as of April 6, 2015 and by Amendment No. 2, dated as
of November 20, 2015 (as further amended, modified and supplemented from time to
time, the “Credit Agreement”), pursuant to which the Lenders have made certain
loans and financial accommodations available to Borrowers.

 

B.                                    The Required Lenders, Agent, Parent
Guarantor and Borrowers, pursuant to Section 16.2(b) of the Credit Agreement,
now wish to amend the Credit Agreement on the terms and conditions set forth
herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.                                      Amendment to Credit Agreement. 
Effective as of the Effective Date, the Credit Agreement is hereby amended as
follows:

 

(a)                                 Section 1.2 is hereby amended by adding the
following definitions to such Section, in alphabetical order:

 

“Amendment No. 3” shall mean Amendment No. 3 to this Agreement, dated March 1,
2016.

 

“Amendment No. 3 Effective Date” shall mean the date of effectiveness of
Amendment No. 3 pursuant to the terms thereof.

 

“Junior Lien Intercreditor Agreement” shall mean the Junior Lien Intercreditor
Agreement, dated as of the Amendment No. 3 Effective Date, among the Credit
Parties, the Agent, the holders of the Specified Obligations and the
representative of the holders of the Specified Obligations.

 

“Specified Obligations” shall have the meaning set forth on Schedule
1.2(d) hereto.

 

“Specified Other Obligations” shall have the meaning set forth on Schedule
1.2(e) hereto.

 

--------------------------------------------------------------------------------


 

“Tarrant County Property” shall mean the tract of land with the address 12625
Calloway Cemetery Road, Fort Worth, Texas, together with any and all buildings,
structures, fixtures and improvements located thereon.

 

(b)                                 The definition of “Consolidated EBITDA” set
forth in Section 1.2 is hereby amended by (i) adding “federal,” after “all” in
clause (b)(iii) of such definition, (ii) replacing the “and” between clauses
(b)(v)(x) and (b)(v)(y) with a comma and replacing the comma before clause
(b)(vi) with: “and (z) the execution and delivery of Amendment No. 3 and
documentation relating to the Specified Obligations and the Specified Other
Obligations,” and (iii) replacing the “and” between clauses (b)(viii) and
(b)(ix) with a comma and adding the following before “minus (c)”: “and
(x) non-capitalized expenses in respect of Specified Other Obligations during
such period,”.

 

(c)                                  The definition of “Customer” set forth in
Section 1.2 is hereby amended by replacing “Borrower” with “Credit Party” each
time such term is used.

 

(d)                                 The definition “Indebtedness” set forth in
Section 1.2 is hereby amended by (i) adding the following before the period of
the first sentence: “; provided that (x) the Specified Other Obligations and the
Specified Obligations shall not at any time be considered Indebtedness except to
the extent due and payable at such time (and not paid at such time), and
(y) operating leases shall not be considered Indebtedness” and (ii) deleting the
last sentence thereof.

 

(e)                                  The definition of “Leasehold Interests” set
forth in Section 1.2 is hereby amended by replacing “Borrower’s” with “Credit
Party’s” and replacing “Borrower” with “Credit Party”.

 

(f)                                   The definition of “Permitted Encumbrances”
set forth in Section 1.2 is hereby amended by (i) replacing the “or” between
clauses (p) and (q) with a comma and (ii) adding the following before the
period: “, and (r) Liens on Collateral securing the Specified Obligations
pursuant to documentation not more favorable to the holders of the Specified
Obligations (or their representative) than the Security Documents are to the
Secured Parties and otherwise in form and substance reasonably satisfactory to
Agent; provided that (x) the representative of the holders of the Specified
Obligations shall be party to, and such representative and the holders of the
Specified Obligations shall be bound by, the Junior Lien Intercreditor Agreement
and (y) no holders of Specified Obligations (or any representative of such
holders) shall be party to any control agreements over deposit accounts or
securities accounts of any Credit Party or any Subsidiary of any Credit Party”.

 

(g)                                  The definition of “Real Property” set forth
in Section 1.2 is hereby amended by adding “(including fixtures and improvements
thereon)” between “property” and “owned.”

 

(h)                                 The definition of “Security Documents” set
forth in Section 1.2 is hereby amended by adding “the Junior Lien Intercreditor
Agreement,” after “Deposit Account Control Agreements,”.

 

(i)                                     Section 4.4 is hereby amended by
deleting “subject to Section 4.9 hereof,” in the second sentence.

 

(j)                                    Section 4.6 is hereby amended by
replacing “Borrower” with “Credit Party” in the sixth sentence.

 

(k)                                 Section 4.9 is hereby amended by adding “and
without limiting Agent’s rights under Section 4.4” between “herein” and the
comma thereafter.

 

2

--------------------------------------------------------------------------------


 

(l)                                     Section 4.12 is hereby amended by
(i) replacing “Borrower” with “Credit Party” each time such term is used,
(ii) by replacing “Borrowers” with “Credit Parties” in the fourth sentence and
(iii) replacing “Borrowers’” with “Credit Parties’” after “to” and before
“credit” in the fourth sentence.

 

(m)                             Section 4.16 is hereby amended by (i) replacing
“Borrowers’” with “Credit Parties’” each time such term is used and (ii) by
replacing “Borrower” with “Credit Party” in the second sentence.

 

(n)                                 Section 6.6(a) is hereby amended by
(i) adding “(x)” between “provided that” and “the requirements” in clause
(v) and (ii) adding the following between “2015” and “and” in clause (v): “and
(y) if the Tarrant County Property (or the Credit Party that owns the Tarrant
County Property) has not been sold within 120 days after the Amendment No. 3
Effective Date (to the extent such sale is permitted by this Agreement), the
requirements of this clause (v) with respect to the Tarrant Country Property
shall be completed no later than 120 days after the Amendment No. 3 Effective
Date in a manner reasonably satisfactory to Agent, to the extent not completed
prior to such date (which requirements may be satisfied by taking such actions
as are reasonably satisfactory to Agent to confirm the continued validity of
that certain Mortgage dated as of May 14, 2013 on the Tarrant County Property)”.

 

(o)                                 Section 7.12 is hereby amended as follows:

 

i.                                          “(a)” shall be added before the
first sentence.

 

ii.                                       The following paragraph shall be
added:

 

“(b)                           Amend, modify or waive any term or provision of
any documentation relating to the Specified Obligations in a manner material and
adverse to Agent or any Lender (for the avoidance of doubt, any amendment,
modification or other change in such documentation (i) to increase the aggregate
amount of Specified Obligations that is secured, (ii) to increase the aggregate
amount of Specified Obligations by more than 10% than such amount outstanding on
the Amendment No. 3 Effective Date (other than by operation of the terms of such
documentation as in effect on the Amendment No. 3 Effective Date or by
capitalizing any rental or interest payable in respect of Specified
Obligations), (iii) to accelerate or otherwise make earlier any payment date or
(iv) to add any restriction on any sale, lease, transfer or other disposition of
Collateral or on the amendment, restatement, waiver, supplement or refinancing
of any Senior Lien Obligations (as defined in the Junior Lien Intercreditor
Agreement) is hereby deemed material and adverse to Agent and the Lenders).  The
Credit Parties shall provide Agent a final draft of any amendment, modification
or waiver of any documentation relating to the Specified Obligations at least
three Business Days in advance of the proposed effectiveness of any such
amendment, modification or waiver; provided that, in the case of any
modifications to security documents relating to the Specified Obligations that
are required by Section 5.03(b) of the Junior Lien Intercreditor Agreement, no
advance notice shall be required but a copy thereof shall be provided to Agent
following effectiveness.”

 

(p)                                 Section 7.14 is hereby amended as follows:

 

i.                                          The section heading shall be
retitled: “Prepayment of Indebtedness and Certain Other Obligations” and “(a)”
shall be added before the first sentence.

 

ii.                                       The following paragraphs shall be
added:

 

3

--------------------------------------------------------------------------------


 

“(b)                           At any time make any payments on any of the
Specified Obligations, other than at their scheduled due dates.

 

(c)                                  At any time make any payments on Specified
Other Obligations prior to the delivery of financial statements required by
Section 9.7 or 9.8(a) covering the first date on which the Total Leverage Ratio,
measured as of the end of the applicable fiscal quarter after the Amendment
No. 3 Effective Date, calculated after giving pro forma effect to any incurrence
of Indebtedness in connection with any payment of Specified Other Obligations,
is less than 4.00 to 1.00.”

 

(q)                                 Section 11.1(a) is hereby amended by
(i) replacing “Borrower’s” with “Credit Party’s” each time such term is used,
(ii) replacing “Borrowers” with “Credit Parties” each time such term is used and
(iii) replacing “Borrower” with “Credit Party” in the third and sixth sentences.

 

(r)                                    Section 11.1(b) is hereby amended by
replacing “Borrower” with “Credit Party” each time such term is used.

 

(s)                                   Section 11.3 is hereby amended by
replacing “Borrower’s” with “Credit Party’s”.

 

(t)                                    Section 14.1 is hereby amended by adding
“to enter into the Other Documents and” immediately after “authorizes Agent” in
the second sentence of such Section.

 

(u)                                 Section 14.2 is hereby amended by adding the
following at the end of the first paragraph:

 

“No Secured Party has any fiduciary relationship with or duty to any Credit
Party arising out of or in connection with this Agreement or any Other Document,
and the relationship between the Credit Parties, on the one hand, and the
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor.  No joint venture is created hereby or by
any Other Document or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Credit Parties and
the Secured Parties.”

 

(v)                                 Section 15.1 is hereby amended to replace
paragraph (c) with the following:

 

“(c)                            Each of the Borrowers shall be jointly and
severally liable with respect to their Obligations under the Agreement and the
Other Documents to which it is party (including the Obligations to repay the
Loans and interest and fees thereon, together with each other payment,
reimbursement, indemnification and contribution Obligation under this Agreement
and any Other Document).  Such joint and several liability of each Borrower
shall not be impaired or released by, and each Borrower irrevocably waives any
defense it might have by virtue of:  (i) the failure of any Lender or the Agent
or any successor or assign thereof to assert any claim or demand or to exercise
or enforce any right, power or remedy against any Borrower, any other Person,
any collateral under this Agreement or otherwise, (ii) any extension or renewal
for any period (whether or not longer than the original period) or exchange of
any of the obligations under this Agreement or any Other Document or the release
or compromise of any obligation of any nature of any Person with respect
thereto, (iii) the surrender, release or exchange of all or any part of any
property (including any collateral under this Agreement or otherwise) securing
payment, performance and/or observance of any of the obligations under this
Agreement or the Other Documents or the compromise or extension or renewal for
any period (whether or not

 

4

--------------------------------------------------------------------------------


 

longer than the original period) of any obligations of any nature of any Person
with respect to any such property, (iv) any action or inaction on the part of
any Lender, the Agent or any other Person, or any other event or condition with
respect to any other Borrower, including any such action or inaction or other
event or condition, which might otherwise constitute a defense available to, or
a discharge of, such other Borrower, or a guarantor or surety of or for any or
all of the Obligations under this Agreement or the Other Documents, (v) any
disability, incapacity or lack or powers, authority or legal personality of or
dissolution or change in the members or status of any Borrower or any other
person, (vi) any unenforceability, illegality or invalidity of any obligation of
any other Person under this Agreement or any Other Document or any other
document, guaranty or security, (vii) any avoidance, postponement, discharge,
reduction, non-provability or other similar circumstance affecting any
obligation of any Credit Party under this Agreement or an Other Document
resulting from any bankruptcy, insolvency, receivership, liquidation or
dissolution proceedings or from any law, regulation or order so that each such
obligation shall for the purposes of such other Borrower’s obligations hereunder
be construed as if there were no such circumstances, (viii) the release or
substitution of any other Borrower in respect of the Obligations, or (ix) any
other act, matter or thing which would or might, in the absence of this
provision, operate to release, discharge or otherwise prejudicially affect the
joint and several nature of the obligations of such or any other Borrower.  It
is understood and agreed that the Lenders and the Agent shall be entitled to
payment from any one or more Borrowers, as determined by the Lenders and the
Agent in their discretion, of any amount due in accordance with this Agreement
and the Other Documents, and no Lender nor the Agent shall be required to seek
prior or simultaneous payment from any other Borrower.  Until the indefeasible
payment in full in cash of all Obligations and the expiration or termination of
the Commitments under this Agreement, each Borrower hereby agrees that it shall
not exercise any right or remedy arising by reason of any performance by such
Borrower of its obligations hereunder, whether by subrogation, reimbursement,
contribution, indemnification or otherwise, against any other Borrower or any
other Person or any Collateral for any of the Obligations.

 

(d)                                 Notwithstanding anything to the contrary in
Section 15.1(c), the obligations of each Borrower under Section 15.1(c) with
respect to advances made by a Secured Party to one or more other Borrowers shall
be limited to a maximum aggregate amount equal to the largest amount that would
not render such Borrower’s undertakings hereunder subject to avoidance as a
fraudulent transfer or fraudulent conveyance under Section 548 of Title 11 of
the United States Bankruptcy Code or any applicable provisions of comparable
state law (collectively, the “Fraudulent Transfer Laws”), in each case taking
into account the provisions of Section 15.1(e), and after giving effect to all
other liabilities of such Borrower, contingent or otherwise, that are relevant
under the Fraudulent Transfer Laws and after giving effect as assets to the
value (as determined under the applicable provisions of the Fraudulent Transfer
Laws) of any rights to subrogation, contribution, reimbursement, indemnity or
similar rights of such Borrower pursuant to applicable law or any agreement
providing for an equitable allocation among such Borrower and the other
Borrowers and Affiliates of the Borrowers of obligations arising under
co-borrowings or guarantees by such parties.

 

(e)                                  The Borrowers hereby agree, as between
themselves, that if any Borrower shall become an Excess Funding Borrower (as
defined below) by reason of the payment by

 

5

--------------------------------------------------------------------------------


 

such Borrower of any of the Obligations, each other Borrower shall, on written
demand of such Excess Funding Borrower (but subject to the immediately following
sentence), pay to such Excess Funding Borrower an amount equal to such
Borrower’s Pro Rata Borrower Share (as defined below and determined, for this
purpose, without reference to the properties, debts and liabilities of such
Excess Funding Borrower) of the Excess Borrower Payment (as defined below) in
respect of such Obligations.  The payment obligation of a Borrower to any Excess
Funding Borrower under this clause (e) shall be subordinated and subject in
right of payment to the prior payment in full of the Obligations and such Excess
Funding Borrower shall not exercise any right or remedy with respect to such
excess until payment in full of all of the Obligations.  For purposes of this
Section 15.1(e), (i) “Excess Funding Borrower” means a Borrower that has paid an
amount in excess of its Pro Rata Borrower Share of the Obligations, (ii) “Excess
Borrower Payment” means the amount paid by an Excess Funding Borrower in excess
of its Pro Rata Borrower Share of the Obligations and (iii) “Pro Rata Borrower
Share” means, for any Borrower, the ratio (expressed as a percentage) of (x) the
amount by which the aggregate fair saleable value of all properties of such
Borrower (excluding any shares of stock of any other Borrower) exceeds the
amount of all the debts and liabilities of such Borrower (including contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of such Borrower hereunder and any obligations of any other Borrower
that have been guaranteed by such Borrower) to (y) the amount by which the
aggregate fair saleable value of all properties of all of the Borrowers exceeds
the amount of all the debts and liabilities of all of the Borrowers (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of the Borrowers under this Agreement and the Other Documents),
determined (A) with respect to any Borrower that is a party hereto on the date
hereof, as of the date hereof, and (B) with respect to any other Borrower, as of
the date such Borrower becomes a Borrower hereunder.”

 

(w)                          Section 16.1 is hereby amended by (i) replacing
“Borrower” with “Credit Party” each time such term is used and (ii) replacing
“Borrower’s” with “Credit Party’s” in the third sentence.

 

(x)                                 Section 16.2 is hereby amended as follows:

 

i.                                          The Section heading shall be
retitled as follows: “Entire Understanding; Amendments; No Waiver by Course of
Conduct.”

 

ii.                                       Paragraph (a) is hereby amended by
(x) replacing “Borrower” with “Credit Party” each time such term is used and
(y) replacing “Borrower’s” with “Credit Party’s” in the second sentence.

 

iii.                                    The following paragraph shall be added
after paragraph (c):

 

6

--------------------------------------------------------------------------------


 

“(d)                           Nothing herein contained, and no act done or
omitted by the Agent pursuant to the powers and rights granted it herein, shall
be deemed to be a waiver by the Agent of its rights and remedies under this
Agreement, any Organizational Document of any Credit Party or any related
document, but this Agreement is made and accepted without prejudice to any of
the rights and remedies possessed by the Agent under the terms hereof or
thereof.  The right of the Agent to collect any amounts due to the Secured
Parties hereunder or any Other Document and to enforce its rights with respect
to Collateral may be exercised by the Agent either prior to, simultaneously with
or subsequent to any action taken by it hereunder or any Other Document.”

 

(y)                                 Section 16.3(a) is hereby amended by
(i) replacing “Borrower” with “Credit Party” and (ii) replacing “Borrowers” with
“Credit Parties”.

 

(z)                                  Section 16.5 is hereby amended by
(i) replacing “Borrower” with “any Credit Party” in the first sentence and (ii)
replacing “Borrower’s” with “Credit Party’s” in the fourth sentence.

 

(aa)                          Schedule 1.2(d) hereto is added as Schedule
1.2(d) to the Credit Agreement.

 

(bb)                          Schedule 1.2(e) hereto is added as Schedule
1.2(e) to the Credit Agreement.

 

2.                                      Effectiveness of this Amendment.  The
following conditions shall have been satisfied, as determined by Agent, before
this Amendment is effective (the date of such effectiveness, the “Effective
Date”):

 

(a)                                 Agent shall have received this Amendment,
fully executed by each Credit Party, Agent and Lenders constituting Required
Lenders.

 

(b)                                 Agent shall have received a closing
certificate signed by an Authorized Officer of each Credit Party dated as of the
Effective Date stating that each of the representations and warranties set forth
in Section 3 of this Amendment are true and correct on such date.

 

(c)                                  Agent shall have received a certificate of
an Authorized Officer of each Credit Party dated as of the Effective Date
certifying (i) to the effect that (A) attached thereto is a true and complete
copy of the Organizational Documents of such Credit Party certified as of a
recent date by the Secretary of State of the state of its organization, or in
the alternative, certifying that such Organizational Documents have not been
amended since the Closing Date, (B) attached thereto is a true and complete copy
of resolutions duly adopted by the board of directors, board of managers or
member, as the case may be, of each Credit Party authorizing the execution,
delivery and performance of this Amendment, and that such resolutions have not
been modified, rescinded or amended, and there are no plans to modify rescind or
amend, and that such resolutions are in full force and effect or in the
alternative, certifying that the resolutions delivered to the Agent on the
Closing Date by such Credit Party have not been modified, rescinded or amended,
and there are no plans to modify rescind or amend, and that such previously
delivered resolutions are in full force and effect and (C) attached thereto is a
true and complete copy of the good standing certificates for each Credit Party
dated not more than thirty (30) days prior to the Effective Date, issued by the
Secretary of State or other appropriate official of each Credit Party’s
jurisdiction of organization and (ii) as to the incumbency and specimen
signature of each Authorized Officer executing this Amendment and any Other
Document on behalf of any Credit Party and signed by another officer as to the
incumbency and specimen signature of the Authorized Officer executing the
certificate pursuant to this clause.

 

7

--------------------------------------------------------------------------------


 

(d)                                 The Parent Guarantor shall have paid to the
Agent for the account of each Applicable Lender (as defined below), a consent
fee equal to 0.15% of such Applicable Lender’s Commitment as of the date hereof.
“Applicable Lender” shall mean each Lender that has executed and delivered to
the Agent its signature page to this Amendment prior to 5:00 p.m., New York City
time, on 12:00 noon, March 1, 2016 or such later date and time specified by the
Parent Guarantor and notified in writing to the Lenders by the Agent.

 

(e)                                  All fees and expenses of the Agent and its
affiliates required to be paid or reimbursed at or prior to the Effective Date
pursuant to the Fee Letter, dated as of February 4, 2016 by and among the Parent
Guarantor, the Agent and PNC Capital Markets LLC shall have been paid in full,
and all fees and expenses of Cahill Gordon & Reindel LLP in connection with the
Credit Agreement shall have been paid in full.

 

(f)                                   All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded, as required by Agent.

 

3.                                      Representations and Warranties.  Each
Credit Party represents and warrants as follows:

 

(a)                                 Authority.  Such Credit Party has the
requisite corporate power and authority to execute and deliver this Amendment,
and to perform its obligations hereunder and under the Other Documents (as
amended or modified hereby) to which it is a party.  The execution, delivery and
performance by such Credit Party of this Amendment have been duly approved by
all necessary corporate action and no other corporate proceedings are necessary
to consummate such transactions.

 

(b)                                 Enforceability.  This Amendment has been
duly executed and delivered by each Credit Party.  This Amendment and each Other
Document (as amended or modified hereby) is the legal, valid and binding
obligation of each Credit Party, enforceable against each Credit Party in
accordance with its terms, and is in full force and effect.

 

(c)                                  Due Execution.  The execution, delivery and
performance of this Amendment are within the power of each Credit Party, have
been duly authorized by all necessary corporate action, have received all
necessary governmental approval, if any, and do not contravene any law or any
contractual restrictions binding on any Credit Party.

 

(d)                                 No Default.  No Event of Default or Default
has occurred and is continuing.

 

(e)                                  Other Representations and Warranties.  Each
of the representations and warranties made by any Credit Party in or pursuant to
the Credit Agreement and the Other Documents are true and correct in all
material respects (or, if such representation and warranty is, by its terms,
limited by materiality (including a Material Adverse Effect), then such
representation and warranty are true in all respects) on and as of the date
hereof as if made on and as of the date hereof (except to the extent any such
representation or warranty specifically relates to a certain prior date).

 

4.                                      Choice of Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of New York
applied to contracts to be performed wholly within the State of New York.

 

5.                                      Counterparts; Electronic Signatures. 
This Amendment may be executed in any number of and by different parties hereto
on separate counterparts, all of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same
agreement.  Any signature delivered

 

8

--------------------------------------------------------------------------------


 

by a party by facsimile or other similar method of electronic transmission shall
be deemed to be an original signature hereto.

 

6.                                      Reference to and Effect on the Other
Documents.

 

(a)                                 Upon and after the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Credit Agreement,
and each reference in the Other Documents to “the Credit Agreement,” “thereof”
or words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement as modified and amended hereby.

 

(b)                                 Except as specifically amended above, the
Credit Agreement and all Other Documents, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed and shall
constitute the legal, valid, binding and enforceable obligations of Borrowers to
Agent and the Lenders.

 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the Agent and/or the Lenders under any
of the Other Documents, nor constitute a waiver of any provision of any of the
Other Documents.

 

(d)                                 To the extent that any terms and conditions
in any of the Other Documents shall contradict or be in conflict with any terms
or conditions of the Credit Agreement, after giving effect to this Amendment,
such terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Credit Agreement as modified or amended
hereby.

 

7.                                      Estoppel.  To induce Agent and the
Lenders to enter into this Amendment and to continue to make advances to
Borrowers under the Credit Agreement, each Credit Party hereby acknowledges and
agrees that, as of the date hereof, there exists no right of offset, defense,
counterclaim or objection in favor of the Borrowers as against Agent or any
Lender with respect to the Obligations.

 

8.                                      Integration.  This Amendment, together
with the Credit Agreement and the Other Documents, incorporates all negotiations
of the parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof.

 

9.                                      Severability.  If any part of this
Amendment is contrary to, prohibited by, or deemed invalid under Applicable Laws
or regulations, such provision shall be inapplicable and deemed omitted to the
extent so contrary, prohibited or invalid, but the remainder hereof shall not be
invalidated thereby and shall be given effect so far as possible.

 

10.                               Submission of Amendment.  The submission of
this Amendment to the parties or their agents or attorneys for review or
signature does not constitute a commitment by Agent or the Lenders to modify the
Credit Agreement, and this Amendment shall have no binding force or effect until
all of the conditions to the effectiveness of this Amendment have been satisfied
as set forth herein.

 

11.                               Guarantors’ Acknowledgment.  With respect to
the amendments to the Credit Agreement effected by this Amendment, each
Guarantor hereby acknowledges and agrees to this Amendment and confirms and
agrees that its Guaranty and each Security Document to which it is a party (as
modified and supplemented in connection with this Amendment) is and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects except that, upon the effectiveness of, and on and

 

9

--------------------------------------------------------------------------------


 

after the date of this Amendment, each reference in such Guaranty and Security
Document to the Credit Agreement, “thereunder,” “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended or modified by this Amendment.  Although Agent and
the Lenders have informed the Guarantors of the matters set forth above, and
each Guarantor has acknowledged the same, each Guarantor understands and agrees
that neither Agent nor any Lender has any duty under the Credit Agreement, the
Guaranty or any other agreement with any Guarantor to so notify any Guarantor or
to seek such an acknowledgement, and nothing contained herein is intended to or
shall create such a duty as to any transaction hereafter.  Each Credit Party
hereby ratifies and reaffirms the validity, enforceability and perfection of the
Liens and security interests granted to the Agent for the benefit of the Secured
Parties to secure any of the Obligations (as defined in the Credit Agreement and
including after giving effect to this Amendment) by each Credit Party pursuant
to the Other Documents to which any Credit Party is a party and agrees that the
Liens and security interests granted pursuant to the Other Documents shall
continue to secure Obligations under the Credit Agreement as amended by this
Amendment.

 

12.                               General Release; Indemnity.

 

(a)                                 In consideration of, among other things,
Agent’s and the Lenders’ execution and delivery of this Amendment, each Borrower
and each other Credit Party, on behalf of itself and its agents,
representatives, officers, directors, advisors, employees, subsidiaries,
affiliates, successors and assigns (collectively, “Releasors”), hereby forever
agrees and covenants not to sue or prosecute against any Releasee (as
hereinafter defined) and hereby forever waives, releases and discharges, to the
fullest extent permitted by law, each Releasee from any and all claims
(including, without limitation, crossclaims, counterclaims, rights of set-off
and recoupment), actions, causes of action, suits, debts, accounts, interests,
liens, promises, warranties, damages and consequential damages, demands,
agreements, bonds, bills, specialties, covenants, controversies, variances,
trespasses, judgments, executions, costs, expenses or claims whatsoever, that
such Releasor now has or hereafter may have, of whatsoever nature and kind,
whether known or unknown, whether now existing or hereafter arising, whether
arising at law or in equity (collectively, the “Claims”), against any or all of
the Secured Parties in any capacity and their respective affiliates,
subsidiaries, shareholders and “controlling persons” (within the meaning of the
federal securities laws), and their respective successors and assigns and each
and all of the officers, directors, employees, agents, attorneys, advisors and
other representatives of each of the foregoing (collectively, the “Releasees”),
based in whole or in part on facts, whether or not now known, existing on or
before the Effective Date, that relate to, arise out of or otherwise are in
connection with: (i) any or all of the Credit Agreement or any Other Documents
or transactions contemplated thereby or any actions or omissions in connection
therewith, (ii) any aspect of the dealings or relationships between or among the
Borrowers and the other Credit Parties, on the one hand, and any or all of the
Secured Parties, on the other hand, relating to any or all of the documents,
transactions, actions or omissions referenced in clause (i) hereof, or (iii) any
aspect of the dealings or relationships between or among any or all of Insight
Equity Management Company LLC and its affiliates, on the one hand, and the
Lenders, on the other hand, but only to the extent such dealings or
relationships relate to any or all of the documents, transactions, actions or
omissions referenced in clause (i) hereof. The receipt by any Borrower or any
other Credit Party of any Loans or other financial accommodations made by any
Secured Party after the date hereof shall constitute a ratification, adoption,
and confirmation by such party of the foregoing general release of all Claims
against the Releasees that are based in whole or in part on facts, whether or
not now known or unknown, existing on or prior to the date of receipt of any
such Loans or other financial accommodations. In entering into this Agreement,
each Borrower and each other Credit Party consulted with, and has been
represented by, legal counsel and expressly disclaims any reliance on any
representations, acts or omissions by any of the Releasees and hereby agrees and
acknowledges that the validity and effectiveness of the releases set forth above
do not depend in any way

 

10

--------------------------------------------------------------------------------


 

on any such representations, acts and/or omissions or the accuracy, completeness
or validity thereof. The provisions of this Section 12 shall survive the
termination of this Amendment, the Credit Agreement, the Other Documents and
payment in full of the Obligations.

 

(b)                                 Each Borrower and each other Credit Party
hereby agrees that the Releasees shall each be an Indemnified Party and entitled
to the benefits of Section 16.5 of the Credit Agreement, including, without
limitation, with respect to any Claims arising from or in connection with the
negotiation, preparation, execution, delivery, performance, administration and
enforcement of this Amendment or any other document executed and/or delivered in
connection therewith.

 

(c)                                  Each Borrower and each other Credit Party,
on behalf of itself and its successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably, covenants
and agrees with and in favor of each Releasee that it will not sue (at law, in
equity, in any regulatory proceeding or otherwise) any Releasee, and will not
assert in any proceeding any counterclaim or crossclaim against any Releasee, in
each case on the basis of any Claim released, remised and discharged by any
Borrower or any other Credit Party pursuant to Section 8(a) hereof. If any
Borrower, any other Credit Party or any of its successors, assigns or other
legal representatives violates the foregoing covenant, each Borrower and each
other Credit Party, each for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.

 

[signature pages follow]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

PARENT GUARANTOR:

 

EMERGE ENERGY SERVICES LP

 

 

 

 

 

By: EMERGE ENERGY SERVICES GP LLC, its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Warren B. Bonham

 

 

 

Name: Warren B. Bonham

 

 

 

Title: Vice President

 

 

 

 

BORROWERS:

 

EMERGE ENERGY SERVICES OPERATING LLC

 

 

 

 

 

 

 

 

By:

/s/ Warren B. Bonham

 

 

 

Name: Warren B. Bonham

 

 

 

Title: Vice President

 

 

 

 

 

 

ALLIED ENERGY COMPANY LLC

 

 

DIRECT FUELS LLC

 

 

SUPERIOR SILICA SANDS LLC

 

 

 

 

 

By: EMERGE ENERGY SERVICES OPERATING LLC, its sole member

 

 

 

 

 

 

 

 

By:

/s/ Warren B. Bonham

 

 

 

Name: Warren B. Bonham

 

 

 

Title: Vice President

 

 

 

 

 

 

ALLIED RENEWABLE ENERGY, LLC

 

 

 

 

 

By: ALLIED ENERGY COMPANY LLC, its sole member

 

 

 

 

 

By: EMERGE ENERGY SERVICES OPERATING LLC, its sole member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Warren B. Bonham

 

 

 

Name: Warren B. Bonham

 

 

 

Title: Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 3 TO EMERGE REVOLVING CREDIT AND SECURITY
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

EMERGE ENERGY DISTRIBUTORS INC.

 

 

 

 

 

By:

/s/ Warren B. Bonham

 

 

Name: Warren B. Bonham

 

 

Title: Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 3 TO EMERGE REVOLVING CREDIT AND SECURITY
AGREEMENT]

 

--------------------------------------------------------------------------------


 

AGENT AND LENDER:

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Ron Eckhoff

 

 

Name: Ron Eckhoff

 

 

Title: Vice President

 

Signature Page to Amendment No. 3 to Emerge Revolving Credit and Security
Agreement

 

--------------------------------------------------------------------------------


 

A LENDER:

Bank of America, N.A.

 

 

 

 

 

By:

/s/ Anna Schroeder

 

 

Name: Anna Schroeder

 

 

Title: AVP

 

 

A LENDER:

Wells Fargo Bank, N.A.

 

 

 

 

 

By:

/s/ Daniel M. Smith

 

 

Name: Daniel M. Smith

 

 

Title: Vice President

 

 

A LENDER:

Branch Banking and Trust Company

 

 

 

 

 

 

By:

/s/ David A. White

 

 

Name: David A. White

 

 

Title: Senior Vice President

 

 

A LENDER:

Santander Bank, N.A.

 

 

 

 

 

By:

/s/ Aidan Lanigan

 

 

Name: Aidan Lanigan

 

 

Title: Senior Vice President

 

 

 

 

 

By:

/s/ Puiki Lok

 

 

Name: Puiki Lok

 

 

Title: Vice President

 

 

A LENDER:

Morgan Stanley Bank, N.A.

 

 

 

 

 

By:

/s/ Lisa Vieira

 

 

Name: Lisa Vieira

 

 

Title: Authorized Signatory

 

 

A LENDER:

Morgan Stanley Senior Funding, Inc.

 

 

 

 

 

By:

/s/ Lisa Vieira

 

 

Name: Lisa Vieira

 

 

Title: Vice President

 

Signature Page to Amendment No. 3 to Emerge Revolving Credit and Security
Agreement

 

--------------------------------------------------------------------------------


 

A LENDER:

AMEGY BANK a division of ZB, N.A.

 

 

 

 

 

By:

/s/ Jesse Greadington III

 

 

Jesse Greadington III

 

 

Vice President

 

 

A LENDER:

STIFEL BANK & TRUST

 

 

 

 

 

By:

/s/ John H. Phillips

 

 

Name: John H. Phillips

 

 

Title: Executive Vice President

 

Signature Page to Amendment No. 3 to Emerge Revolving Credit and Security
Agreement

 

--------------------------------------------------------------------------------